Citation Nr: 1001055	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-38 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for varicose veins of the right lower extremity.  

2.  Entitlement to a disability rating in excess of 40 
percent for varicose veins of the left lower extremity.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from April 1957 to July 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran disability ratings in excess 
of 40 percent for varicose veins of the lower extremities, 
and a TDIU.  The Veteran subsequently initiated and perfected 
appeals of these rating determinations.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Regarding the claims for increased ratings for varicose veins 
of the lower extremities, the Veteran has submitted January 
and October 2008 notes from R.W.V., M.D., a private physician 
who has treated the Veteran for various disabilities, 
including his varicose veins.  While these notes confirm Dr. 
V. has treated the Veteran in the recent past, no clinical 
notes or related records have been received by VA.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  This duty 
includes obtaining pertinent medical records identified by 
the claimant.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2009).  In the case, as here, of private medical records, the 
Veteran must cooperate with VA by providing signed 
authorization for VA to obtain this evidence on his behalf.  
In the alternative, the Veteran may himself obtain and submit 
such evidence.  

Finally, as noted in the introduction, the Veteran has also 
perfected an appeal of his claim for a TDIU.  However, 
because this issue is inextricably intertwined with his claim 
for increased ratings for his bilateral varicose veins, it 
will be deferred pending resolution of the increased rating 
claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Notify the Veteran of the necessity of 
obtaining treatment records from Dr. 
R.W.V., of Denver, Colorado, and inform 
the Veteran that he may submit these and 
any other pertinent private records 
himself or authorize VA to obtain them on 
his behalf.  The RO must include Release 
and Authorization forms so that VA has the 
authority to obtain these private medical 
records.  Once the RO receives the signed 
Release and Authorization forms from the 
Veteran, it must then attempt to obtain 
copies of his treatment records from Dr. 
V., and/or any other private practitioners 
identified.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folders.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

